SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 20, 2015




In the Court of Appeals of Georgia
 A15A0970. THE BEST JEWELRY MANUFACTURING CO., INC.
     et al. v. REED ELSEVIER INC. d/b/a LEXIS/NEXIS
     COURTLINK, INC. et al.

      BRANCH, Judge.

      In 2010, The Best Jewelry Manufacturing Company, Inc. (“plaintiff”) filed this

class action challenging Fulton County State Court’s adoption of an electronic filing

system administered by Reed Elsevier Inc., d/b/a Lexis/Nexis Courtlink (“Lexis”). In

its second amended complaint,1 filed in February 2014, plaintiff alleged inter alia that

in 2008, some years after the adoption of e-filing, Lexis conspired with Fulton

County to collect illegal fees and barred plaintiff from filing a motion in at least one


      1
          The lengthy history of this suit prior to the filing of second amended
complaint, including prior proceedings in both state and federal court, is not relevant
to the issues before us. We note only that the Northern District of Georgia dismissed
plaintiff’s federal causes of action for failure to state any claim.
case by means of either the e-filing system or a public access terminal purportedly

available for that purpose. After Fulton County and Lexis moved to dismiss the

second amended complaint, the trial court granted the motion on the grounds of

sovereign immunity, in which Lexis shared, and failure to state any claim. The trial

court also denied plaintiff’s motions to add the past and current clerks of Fulton

County State Court as indispensable parties.

      On this appeal, plaintiff asserts that the trial court erred when it granted the

motion to dismiss because its second amended complaint pled facts sufficient to state

claims that the e-filing and other fees imposed by Lexis2 on litigants were illegal, that

the e-filing system denied plaintiff its right under the Georgia Constitution to access

to the state’s courts, and that Lexis has committed the torts of money had and

received and conversion, and conspiracy. Plaintiff also asserts that Lexis does not

share in Fulton County’s sovereign immunity, that the chief clerk of Fulton County

State Court is a necessary party to the suit, and that the clerk does not have judicial

or official immunity. We disagree with these contentions and therefore affirm.




      2
          Plaintiff does not contest the grant of the motion to dismiss as to Fulton
County.

                                           2
             “A motion to dismiss for failure to state a claim upon which relief
      may be granted should not be sustained unless (1) the allegations of the
      complaint disclose with certainty that the claimant would not be entitled
      to relief under any state of provable facts asserted in support thereof;
      and (2) the movant establishes that the claimant could not possibly
      introduce evidence within the framework of the complaint sufficient to
      warrant a grant of the relief sought. In deciding a motion to dismiss, all
      pleadings are to be construed most favorably to the party who filed
      them, and all doubts regarding such pleadings must be resolved in the
      filing party’s favor.”


Austin v. Clark, 294 Ga. 773, 774-775 (755 SE2d 796) (2014) (punctuation omitted),

quoting Anderson v. Flake, 267 Ga. 498, 501 (2) (480 SE2d 10) (1997). On appeal,

we review a trial court’s decision to grant or deny a motion to dismiss de novo.

Chandler v. Opensided MRI of Atlanta, 299 Ga. App. 145 (682 SE2d 165) (2009).

      So viewed, plaintiff’s second amended complaint and the exhibits thereto,

including an affidavit from counsel,3 alleges that under local rules taking effect in

1999, Fulton County Superior Court made certain classes of cases subject to e-filing.


      3
        See Hendon Properties, LLC v. Cinema Dev., LLC, 275 Ga. App. 434, 435
(620 SE2d 644) (2005) (“Although considering matters outside the pleadings
generally converts a motion to dismiss into a motion for summary judgment, a trial
court may properly consider exhibits attached to and incorporated in the pleadings in
considering a motion to dismiss for failure to state a claim for relief.”) (footnotes
omitted).

                                          3
Effective June 1, 2006, the chief judge of Fulton County State Court issued a standing

order requiring that certain types of civil cases be subject to fees “for access and

electronic transmission of documents,” which were “in addition to any charges

associated with” the court’s filing fees. The state court required litigants participating

in these cases to enter into online subscriber agreements with the designated vendor

Lexis “or use the public access terminal located at” the state court to upload filings.

The state court also authorized Lexis to charge litigants fees in connection with their

use of Lexis’s “File & Serve” online application. The state court then promulgated

local e-filing rules that directed court clerks to reject paper filings received in e-filing

cases. The Georgia Supreme Court approved this program and its rules.

       Pursuant to a written “File & Serve Agreement” with Lexis, plaintiff’s counsel

became an “advanced subscriber,” defined as a user “billed for its use of File & Serve

on a monthly basis . . . who is permitted to authorize [u]sers within its organization

to whom File & Serve [u]ser IDs shall be issued.” At the outset of the agreement

appeared the following notice: “[Lexis] File & Serve does not engage in the practice

of law, nor is [Lexis] File & Serve part of the court system in which your lawsuit is

pending.” (Emphasis changed.) The agreement also provided that users would pay so-

called “usage fees,” defined as “those fees imposed by [Lexis] for use of File &

                                             4
Serve”; that such fees might “vary based upon a number of factors including the

State, Court, Case Type, Case Class, and features being used”; and that such fees

“will be set forth on a project-specific basis and are subject to change from time to

time.” Local Rule 2-105 likewise provided that an e-filing services provider “may

charge registered users additional fees to deliver, access, and use the service,” and

that such fees “shall be payable to [the provider] at the time of filing and are in

addition to any statutory filing fees.”

      After the implementation of e-filing, litigants in designated cases were required

to file by one of the following means: (1) online, and thus paying the usage fees

assessed by Lexis concerning those filings;4 (2) via the public access terminal (PAT)

located in the clerk’s office, at which litigants could scan and upload documents into

the e-filing system at no charge; or (3) via paper filing to the clerk, along with a

prepaid administrative scanning fee. As to those litigants refusing to take advantage

of either e-filing or the PAT, the state court’s Local Rule 2-115, which remained in

effect throughout the period at issue,5 provided as follows:

      4
        E-filing usage fees ranged from $7 to $12 per filing, depending on the case
type, with Lexis keeping all of these fees.
      5
        The second amended complaint alleges that although the state court’s local
e-filing rules “have sunset [provisions] and were never made permanent,” and
although they have not been in effect since January 2011, the state court “continues
to enforce the e-filing rules by rejecting paper filings mailed to the Clerk’s officer and
forcing all litigants to file all pleadings via File and Serve.”

                                            5
            [A] litigant who [a] declines or refuses to use the PATs and files
      paper via mail to or at the counter of the State Court of Fulton County
      Clerk’s Office[,] AND [b] declines or refuses to sign an affidavit that he
      or she does not have access to a personal computer will be charged an
      administrative scanning fee as follows: $5 for the first page of the
      document and $1 for each additional page of that document. The Clerk’s
      Office will not scan said documents until the litigant has paid the fee in
      full and will scan and up-load the documents to [File & Serve] as time
      and work load allow.


As of 2014, if the clerk’s office received a mailed or hand-delivered paper pleading

to litigants without a scanning fee payment, it would return the pleading with the

following notice:

            This document is associated with an e-filed case. Therefore, it is
      being returned to you to scan/upload into the LexisNexis e-file system.
      If you are not a LexisNexis File and Serve subscriber or you do not have
      internet access, there is a Public Access Terminal available in the Fulton
      County State Court Clerk’s Office . . . You may use the Public Access
      Terminals to scan and upload your documents at no cost to you.
      (Emphasis supplied.)


      The second amended complaint, including counsel’s attached affidavit, also

alleges that in April 2008, plaintiff’s counsel was unable to e-file a motion in a

pending case as a result of being “locked out” of File & Serve for counsel’s alleged


                                          6
failure to pay usage fees. When counsel informed the clerk’s office that he was locked

out of File & Serve and requested permission to file paper pleadings, he was told that

paper pleadings would not be accepted, but that the judge’s staff “would file them

electronically.” When counsel attempted to file a set of proposed jury charges a few

days later, he was again denied access, although “the judge offered to file them for

[counsel].” There is no allegation or evidence that counsel accepted either of these

offers or that he attempted to file a paper version of the pleading with a scanning fee.

In the weeks that followed, Lexis customer service representatives repeatedly told

counsel that he would be unable to e-file anything, including at the PAT, because his

online account was delinquent (which it was not). Plaintiff also alleges that the cost

of using the PAT, which required travel to the courthouse, “far exceeds the fees to file

remotely” via File & Serve; that the PAT is inconvenient to use; and that it is “not a

meaningful alternative” to mail filing in that it requires clerk assistance, considerable

waiting time, and is often inoperable. Plaintiff does not allege, however, that it ever

actually attempted to use the PAT and was unable to do so. In fact, plaintiff’s counsel

admits that he has “not previously used the PAT due to the associated logistical cost

accompanying the access of the PAT, located in downtown Atlanta.”



                                           7
      On the basis of these factual allegations, plaintiff asserted the following causes

of action and sought damages, injunctive relief, and the certification of a class against

Fulton County and Lexis for (1) violations of OCGA §§ 15-5-40 (stating that no clerk

shall reject a filing for the reason that the filing is on letter-sized paper), 15-6-77

(concerning filing fees), and 50-29-12 (concerning approval and monitoring of

electronic media projects by the Georgia Technology Authority), as well as Uniform

Superior Court Rule 1.2 (concerning a court’s power to enact rules which deviate

from the Uniform Superior Court Rules); (2) a violation of plaintiff’s right of access

to the courts “guaranteed by the Georgia Constitution, our Supreme Court [and]

OCGA § 1-2-6 (a) (6) (concerning a citizen’s right to appeal to the courts); and (3)

conversion and money had and received as to fees collected. Plaintiff also sought

punitive damages, fees, and injunctive relief as to both the lack of court access and

the imposition of fees. Fulton County and Lexis later moved to dismiss the complaint,

and the trial court granted the motion on three grounds: because the complaint failed

to plead facts sufficient to state a claim; because plaintiff had no private right of

action as to any of the wrongs alleged; and because Fulton County was entitled to

sovereign immunity, which Lexis shared. This appeal followed.



                                           8
      1. Plaintiff first argues that it has stated a viable claim as to Lexis’s violations

of OCGA §§ 15-6-77 (k) and 50-29-12 as well as Uniform Superior Court Rule 1.2.6

We disagree because (a) plaintiff has not succeeded in pleading facts sufficient to

show violations of these statutes and rules and (b) plaintiff has no private right of

action as to any of them.

      (a) (i) Plaintiff argues that Lexis’s File & Serve fees violated OCGA § 15-6-77

(k), which provides: “No fees, assessments, or other charges may be assessed or

collected except as authorized in this Code section or some other general law

expressly providing for same.” We disagree.

      As a preliminary matter, we note that the File & Serve Agreement, Local Rule

2-105, and the trial court’s standing orders in the matter all identify the File & Serve

fees as “usage” fees imposed “in addition to any statutory filing fees.” OCGA § 15-6-

77 (e) (5) provides, moreover, that “[n]othing contained in this Code section shall be

construed so as to prohibit the collection of any other costs authorized by law for

postjudgment proceedings or for any other services which the clerk or the sheriff


      6
         Plaintiff has not challenged the trial court’s grant of the motion to dismiss as
to Fulton County and has abandoned its claim that the court clerk violated OCGA §
15-5-40. We need only reach the question of Lexis’s sovereign immunity, moreover,
if we find that plaintiffs have successfully pled one or more claims, which it has not.

                                           9
shall perform.” (Emphasis supplied.) On its face, OCGA § 15-6-77 (e) (5) thus

authorizes the clerk of a superior court, or its duly appointed agent, to collect costs

for “services,” which Local Rule 2-105 describes as “additional fees to deliver,

access, and use the [e-filing] service.” Plaintiff’s mere assertion that the e-filing fees

at issue are filing fees cannot survive Lexis’s motion to dismiss when the pleadings

and exhibits in this case, including the File & Serve agreement and Local Rule 2-105,

conclusively show that they are usage fees.7 See Benedict v. State Farm Bank, FSB,

309 Ga. App. 133, 134 (1) (709 SE2d 314) (2011) (dismissal of a claim under OCGA

§ 9–11–12 (b) (6) is appropriate where the allegations of the complaint “‘disclose

with certainty’ that no set of facts consistent with the allegations could be proved that

would entitle the plaintiff to the relief he seeks”) (citation omitted).

      Plaintiff seeks to forestall this conclusion by citing Cotton v. Med-Cor Health

Information Solutions, 221 Ga. App. 609 (472 SE2d 92) (1996), in which we reversed

a grant of a motion to dismiss a complaint alleging that a hospital had violated OCGA

§ 31-33-3 (a), which imposes “reasonable costs of copying and mailing [a] patient’s

[medical] record” on the party requesting the record. In Cotton, however, the records


      7
        The availability of paper filing, pursuant to the payment of a scanning fee,
also supports our determination that the e-filing fee was for scanning, not filing.

                                           10
at issue were in the custody of the hospital, and the statute itself placed responsibility

for providing copies to patients on the hospital. Id. at 610.8 By contrast, neither the

court clerks nor Lexis have any responsibility for preparing or delivering a party’s

filings to the courthouse, and the usage fees associated with the e-filing service do not

amount to a filing fee. Further, plaintiff’s counsel has averred that the judge or his

staff twice offered to file papers electronically for him, but there is no allegation or

evidence that counsel accepted either of these offers. For all these reasons, plaintiff

has not pled facts sufficient to establish a violation of OCGA § 15-6-77 (k).

      (ii) Plaintiffs also argue that Fulton County State Court’s failure to obtain

approval from and submit progress reports to the Georgia Technology Authority

amounts to a violation of OCGA § 50-29-12. We disagree.

      OCGA § 50-29-12 provides in relevant part:

             (a) The General Assembly desires to promote economic
      development and efficient delivery of government services by
      encouraging state governmental agencies and private sector entities to
      conduct their business and transactions using electronic media.




      8
        Cotton is also physical precedent only, which means that it is not properly
cited as binding precedent. See Court of Appeals Rule 33 (a).

                                           11
             (b) All state agencies, authorities, and boards are authorized to
      establish pilot projects, which are to serve as models for the application
      of technology such as electronic signatures, through public and private
      partnerships with private companies providing such technology related
      services. Such pilot projects shall be approved by the Georgia
      Technology Authority. . . . Any private partner chosen for these pilot
      projects may establish user fees to pay for the cost of these services so
      that no state funds would be required.


             (c) State agencies establishing pilot projects shall submit quarterly
      progress reports on such projects to the Georgia Technology Authority.
      The authority shall monitor the success of such pilot projects and
      provide technical assistance to the extent that resources of the authority
      are available.


(Emphasis supplied.)

      As a preliminary matter, we note that OCGA § 50-29-12 not only establishes

a policy of encouraging projects such as the e-filing system at issue here, but also

explicitly authorizes a private party such as Lexis to “establish user fees to pay for the

cost of [the] services so that no state [or county] funds would be required.” Id. at (b).

But even assuming that this e-filing system amounted to a “pilot project,” the statute

applies only to “state agencies,” and we have seen no authority suggesting that Fulton

County State Court is such an entity for purposes of this or a related statute. On the


                                           12
contrary, the judicial branch of state government has “the inherent power to determine

and compel payment of those sums of money which are reasonable and necessary to

carry out its mandated responsibilities.” McCorkle v. Judges of Superior Court of

Chatham County, 260 Ga. 315, 316 (392 SE2d 707) (1990) (citations and punctuation

omitted). The Fulton County State Court had “the inherent power to determine and

compel payment of those sums of money” it deemed “reasonable and necessary to

carry out its mandated responsibilities,” McCorkle, 260 Ga. at 316, and such a

determination is reviewable only, if at all, by means of a mandamus or protest action.

See id. at 317. Thus plaintiff could not sue the court clerk, and cannot pursue Lexis

on this appeal, under a theory that either of them is an agent of the state. See id.

(dismissing appeal from superior court’s certificate authorizing expenses to be paid

from the county treasury).

      (iii) Plaintiff also argues that the e-filing system established by local rule

violates Uniform Superior Court Rule 1.2 (B) in that the system authorizes defendants

to collect e-filing fees, which plaintiff characterizes as “illegal.” We disagree.

      Rule 1.2 (B) provides that after the expiration of local rules in December 2010,

      courts may continue to maintain practices and standing orders to
      regulate the internal processes of the court in matters which are not


                                          13
      susceptible to uniformity, which relate only to internal procedure and
      which do not affect the rights of any party substantially or materially,
      either to unreasonably delay or deny such rights.


Subsection (E) of the same rule provides that “courts may promulgate standing orders

as to matters not addressed by these uniform rules and which are not inconsistent with

a uniform rule,” including “orders governing electronic filing,” as long as “actual

notice” of such orders is “provided to all parties[.]”

      Rule 1.2 clearly authorizes courts to promulgate “orders governing electronic

filing” such as the File & Serve system and fees at issue here. Further, plaintiff’s

counsel’s own affidavit shows that the state court, not Lexis, maintained both the

PAT, which the court offered free of charge as an alternative to e-filing, as well as

paper filing, which required a scanning fee. For both of these reasons, plaintiff has

failed to plead any violation of USCR 1.2 by Lexis. See Lumpkin v. Johnson, 270 Ga.
392, 393-395 (1), (2) (509 SE2d 621) (1998) (dismissing murder defendant’s petition

under USCR Rule 1.2 (B) to assign a related civil action to the same judge presiding

over the murder prosecution; there was “no Rule from which the case assignment

method adopted by the judges deviates in any substantive manner,” and the chief




                                          14
judge’s method was consistent with his “discretionary authority . . . to assign a case

to a specific trial judge”).

       (b) Even assuming, moreover, that plaintiff had successfully pled a violation

of any of the above statutes or rules, plaintiff has not shown that it is entitled to a

private right of action for damages arising from any such alleged violation.

       OCGA § 51-1-6 provides: “When the law requires a person to perform an act

for the benefit of another or to refrain from doing an act which may injure another,

although no cause of action is given in express terms, the injured party may recover

for the breach of such legal duty if he suffers damage thereby.” On its face, this

statute authorizes suit only when there has been an “alleged breach of a legal duty,”

whether intentional or negligent, “with some ascertainable standard of conduct.”

Wells Fargo Bank v. Jenkins, 293 Ga. 162, 164 (744 SE2d 686) (2013) (citations

omitted). But “‘it is well settled that violating statutes and regulations does not

automatically give rise to a civil cause of action by an individual claiming to have

been injured from a violation thereof.’” State Farm Mut. Auto. Ins. v. Hernandez Auto

Painting & Body Works, 312 Ga. App. 756, 761 (2) (719 SE2d 597) (2011), quoting

Govea v. City of Norcross, 271 Ga. App. 36, 41 (1) (608 SE2d 677) (2004). “Rather,

the statutory text must expressly provide a private cause of action.” State Farm, 312
15
Ga. App. at 761 (2); see also Anthony v. American Gen. Financial Svcs., 287 Ga. 448,

455 (2) (697 SE2d 166) (2010) (even the violation of a criminal statute “‘does not

create a civil cause of action for damages in favor of the victim or anyone else,’”

quoting Murphy v. Bajjani, 282 Ga. 197, 201 (2) (647 SE2d 54) (2007)).

      None of the statutes or rules cited by plaintiff provides a private cause of action

for damages arising from any violation of the respective statute or rule. It follows that

plaintiff cannot maintain such a cause of action in this suit and that the trial court did

not err when it dismissed this portion of the second amended complaint.

      2. Plaintiff also argues that the combination of Lexis’s e-filing and other fees

and its “prohibition” on paper filing created an “unreasonable barrier” on plaintiff’s

right to access to the courts guaranteed by Art. I, Sec. I, Para. XII of the Georgia

Constitution as well as OCGA § 1-2-6 (a) (6).9 We disagree.




      9
          The Court of Appeals has jurisdiction over a question involving the
construction of the Georgia Constitution only if a trial court has “specifically or
directly pass[ed] upon” the application of “unquestioned and unambiguous provisions
of the state Constitution to a given state of facts and that do not involve construction
of some constitutional provision directly in question and doubtful either under its own
terms or under the decisions of the Supreme Court of Georgia or the Supreme Court
of the United States.” City of Decatur v. DeKalb County, 284 Ga. 434, 436 (2) (668
SE2d 247) (2008), citing 1983 Ga. Const., Art. VI, Sec. VI, Par. II.

                                           16
       Art. I, Sec. I, Par. XII of the Georgia Constitution of 1983 provides that “[n]o

person shall be deprived of the right to prosecute or defend, either in person or by an

attorney, that person’s own cause in any of the courts of this state.” OCGA § 1-2-6

(a) (6) likewise provides that “[t]he rights of citizens include . . . [t]he right to appeal

to the courts.” The trial court concluded that plaintiff had failed to state a claim under

this paragraph of the Georgia Constitution.

       The Georgia Supreme Court has recently repeated that “Art. I, Sec. I, Par. XII

was never intended to provide a right of access to the courts, but was intended to

provide only a right of choice between self-representation and representation by

counsel.” Smith v. Baptiste, 287 Ga. 23, 24 (1) (694 SE2d 83) (2010), citing Couch

v. Parker, 280 Ga. 580, 581 (1) (630 SE2d 364) (2006); see also Santana v. Ga.

Power Co., 269 Ga. 127, 129 (4) (498 SE2d 521) (1998) (Art. I, § 1, Par. XII “is a

right of choice’ between self-representation and representation by counsel provision,

and not an ‘access to the courts’ provision”) (citations and punctuation omitted); State

of Ga. v. Moseley, 263 Ga. 680, 682 (3) (436 SE2d 632) (1993); Nelms v. Georgian

Manor Condo. Assn., 253 Ga. 410, 412-413 (2), (3) (321 SE2d 330) (1984);

Bloomfield v. Liggett & Myers, Inc., 230 Ga. 484 (198 SE2d 144) (1973).



                                            17
      As our Supreme Court has also noted, these authorities establish that “there is

no express constitutional ‘right of access to the courts’ under the Georgia

Constitution.” Couch, 280 Ga. at 581 (1). Nor is this Court authorized to create or

construe an “implied” right of access to the courts in the absence of Georgia authority

establishing such a right. See id. (declining to find that plaintiffs could claim that a

right of access to the courts was implicated by their efforts to seek an administrative

appeal). Further, any claim that the e-filing fees collected by Lexis were so

“unreasonable” as to deprive plaintiff of court access is a legal conclusion that cannot

by itself save the complaint from dismissal. See Northway v. Allen, 291 Ga. 227, 229-

230 (728 SE2d 624) (2012) (reversing denial of motion to dismiss when petition to

remove mayor alleged only that a mayor had refused to resign and had not alleged

other facts sufficient to show that the mayor had abused his powers).

      For all these reasons, the trial court did not err when it granted the motion to

dismiss plaintiff’s claims under the Georgia Constitution and OCGA § 1-2-6 (a) (6).

      3. Plaintiff also asserts that it has stated viable claims for the common-law torts

of conversion and money had and received as well as civil conspiracy. We disagree.

      (a) The second amended complaint alleges that the state court and Lexis have

and “will continue to convert to their own use sums unlawfully collected from

                                          18
[p]laintiff and the Class pursuant to the e-filing scheme,” and also that the court and

Lexis are “indebted to [p]laintiff and the Class . . . for money had and received to be

paid . . . as civil restitution, a refund, and[/]or damages.” But plaintiff has not argued

on appeal that these common-law claims have any basis other than the alleged

statutory violations discussed and rejected above. Further, a party cannot survive a

motion to dismiss merely by recasting alleged statutory or constitutional violations

as torts. See Troncalli v. Jones, 237 Ga. App. 10, 12-13 (1) (514 SE2d 478) (1999)

(reversing jury verdict as to civil stalking claim because there is no cause of action

for stalking simply because a criminal statute prohibits it); Rolleston v. Huie, 198 Ga.

App. 49, 50 (2) (400 SE2d 349) (1990) (no tort remedy available under OCGA §

16-8-16 for the allegedly unlawful attempt to disseminate information tending to

impair appellant’s business).

      (b) A claim of civil conspiracy10 requires a pleading of facts showing that “two

or more persons, acting in concert, engaged in conduct that constitutes a tort.”

Mustaqeem-Graydon v. SunTrust Bank, 258 Ga. App. 200, 207 (6) (573 SE2d 455)

(2002) (citation omitted). “Absent the underlying tort, there can be no liability for

      10
         Although the second amended complaint does not include a separate
conspiracy count, it does allege that the state court and Lexis “conspired” to make e-
filing mandatory, and the trial court ruled on the viability of that claim.

                                           19
civil conspiracy.” Id. (citation and punctuation omitted). Because plaintiff has not

pled facts establishing any common-law tort, its claim for civil conspiracy must also

fail. See id. (affirming grant of summary judgment as to claim for conspiracy to

defraud when underlying fraud claim failed).

      4. In light of our determination that plaintiff has failed to state a claim for any

of its causes of action, we need not reach the questions whether Lexis should have the

benefit of Fulton County’s sovereign immunity from suit and whether various Fulton

County clerks are indispensable parties to this action.

      Judgment affirmed. Andrews, P. J., and Miller, J., concur.




                                          20